296 F.2d 734
UNITED STATES of Americav.Arnold E. VANDERSEE, Appellant, The State of California, Intervenor.
No. 13649.
United States Court of Appeals Third Circuit.
Submitted Dec. 18, 1961.Decided Dec. 26, 1961.

Appeal from the United States District Court for District of New Jersey; Thomas F. Meaney, Judge.
Arnold E. Vandersee, pro se.
David M. Satz, Jr., U.S. Atty., John J. Francis, Jr., Asst. U.S. Atty., Newark, N.J., for appellee.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
We agree with Judge Meaney in the district court that the latter does not have jurisdiction to hear and determine appellant's 'motion for Restraining Order' filed February 15, 1961.


2
The order of the district court of April 10, 1961, dismissing said motion will be affirmed.